                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    NANCY MARKHAM                                  CIVIL ACTION

                v.                                 NO. 19-5464

    ETHICON, INC., JOHNSON &
    JOHNSON

                       MEMORANDUM RE: MOTION TO DISMISS
                      OR IN THE ALTERNATIVE, TRANSFER VENUE

Baylson, J.                                                                      March 6, 2020

I.      Factual Background and Procedural History

        This case concerns allegations that Plaintiff was harmed by a defective pelvic mesh device.

Plaintiff, a resident of eastern Washington state, originally filed suit in the Philadelphia Court of

Common Pleas. After the state court dismissed all claims against the sole Pennsylvania defendant,

the remaining Defendants removed the suit to federal court. Plaintiffs then sought remand, which

this Court denied. Markham v. Ethicon, Inc., Civil Action No. 19-5465, 2020 WL 372147 (E.D.

Pa. Jan. 22, 2020) (Baylson, J.). Before the Court now is Defendants’ Motion to Dismiss or, in

the Alternative, Transfer Venue. 1

        Defendants’ motion for a transfer to the Eastern District of Washington will be

GRANTED. Plaintiff is a resident of that district, was implanted with the device there, and

suffered injury there, and the predominant, and maybe only, remaining discovery in this case will

take place there.     The Eastern District of Washington is therefore a more convenient and

appropriate forum.


1
 Defendants filed the Motion on November 19, 2019, ECF 7, while Plaintiff’s Motion for Remand
was being briefed. Plaintiff responded on December 10. ECF 12. Defendants replied on
December 17. ECF 13. The Court ruled on the Motion to Remand on January 22, 2020. ECF 24,
25. Oral argument on this Motion then took place on March 5, 2020. ECF 29.
                                                     1
        Because transfer is warranted, Defendants’ contentions that this Court cannot exercise

specific personal jurisdiction over them in this case are moot. For that reason, Defendants’ Rule

12(b)(2) motion will be DENIED without prejudice.

II.     Discussion

        a. Legal Standard

        Defendants may move for transfer pursuant to 28 U.S.C. § 1404(a). That statute provides

that a district court may, “[f]or the convenience of parties and witnesses, in the interest of

justice . . . transfer any civil action to any other district or division where it might have been

brought . . . .” 28 U.S.C. § 1404(a). The burden is on the defendant, Jumara v. State Farm Ins.

Co., 55 F.3d 873, 879 (3d Cir. 1995), and such a transfer “is not to be liberally granted,” Shutte v.

Armco Steel Corp., 431 F.2d 22, 25 (3d Cir. 1970).

        In deciding whether to transfer a case, a court should consider at least twelve factors. Id.

The first six, which address the private interests in the case, are (i) the plaintiff’s forum preference;

(ii) the defendant’s preference; (iii) where the claim arose; (iv) the convenience of the parties; (v)

the convenience of the nonparty witnesses to the extent that the witnesses may be unavailable for

trial in one of the fora; and (vi) the location of records to the extent that they could not be produced

in the alternative forum. Id. The next six, which address the public interests in the case, are (vii)

the enforceability of the judgment; (viii) practical considerations that could make the trial easy,

expeditious, or inexpensive; (ix) the relative administrative difficulty in the two fora resulting from

court congestion; (x) the local interest in deciding controversies at home, (xi) the public policies




                                                       2
of the fora; and (xii) the familiarity of the trial judge with applicable state law in diversity cases.

Id. at 879–80. This list is not exhaustive. Id. at 879. 2

        Of these factors, the plaintiff’s choice of forum is the primary consideration, “and that

choice should not be lightly disturbed.” Shutte v. Armco Steel Corp., 431 F.2d 22, 25 (3d Cir.

1970). However, the plaintiff’s forum preference is owed less deference “where the operative

facts giving rise to the action occurred in another district and the plaintiff chooses a venue of which

he is not a resident.” Cooper ex rel Estate of Cooper v. Correct Care Sols., Civil Action No. 18-

4358, 2019 WL 1227713, at *4 (E.D. Pa. March 15, 2019) (Baylson, J.) (quoting Mullen v. Norfolk

S. Ry. Co., No. 13-6348, 2014 WL 1370119, at *9 (E.D. Pa. Apr. 8, 2014) (Baylson, J.)).

        b. Analysis

        Unquestionably, the action “might have been brought” in the Eastern District of

Washington.        A civil action may be brought in a district where “a substantial part of the

events . . . giving rise to the claim occurred.” 28 U.S.C. § 1391(b). Plaintiff was implanted with

the device and suffered injury in the Eastern District of Washington. Because the action may be

transferred to the Eastern District of Washington, the Court will turn to the question of whether it

should be.

              i.      The Private Interest Factors

        Plaintiff’s preference: Plaintiff’s preference is to remain here. However, Plaintiff is not a

resident of this district, and she was not injured in this district. Therefore her forum preference is

entitled to less deference than it ordinarily would be. See Cooper, 2019 WL 1227713, at *4




2
 Plaintiff recommends that the Court consider the pendency of related cases in either district as
another public interest factor. The Court agrees that this may sometimes be a relevant
consideration. Here, there are similar suits pending in both districts. This factor would therefore
be neutral.
                                                       3
(quoting Mullen, 2014 WL 1370119, at *9). This is true even accepting that one step in the

manufacturing of the pelvic mesh device at issue took place in this district. This factor therefore

weighs against transfer, but not as strongly as it ordinarily would.

       Defendant’s preference: Defendant’s preference is to transfer the case to the Eastern

District of Washington. This factor weighs in favor of transfer.

       Where the claim arose: The claim largely arose in Washington; Plaintiff was implanted

with the device and treated there. Even accepting that some relevant manufacturing activity took

place here, this factor weighs in favor of transfer.

       Convenience of parties: Plaintiff is a Washington resident. It is not clear where all of

Defendants’ relevant witnesses may be located, although Defendants have asserted that all are

located outside Pennsylvania. The parties will likely find the Eastern District of Washington a

more convenient forum. This factor weighs in favor of transfer.

       Convenience of nonparty witnesses: The most likely nonparty witnesses are Plaintiff’s

medical providers, who are Washington residents. Those providers are outside of the Eastern

District of Pennsylvania’s 100-mile compulsory subpoena radius. See Fed. R. Civ. P. 45(b)(2)(B).

This factor weighs in favor of transfer.

       Location of books and records: “[G]iven the availability of modern technology, the

possible location of records [elsewhere] is of limited significance.” Leone v. Cataldo, 574 F. Supp.

2d 471, 486 (E.D. Pa. 2008) (Brody, J.). The location of relevant books and records is neutral.

             ii.   The Public Interest Factors

       Ease, expeditiousness, and expense of trial: At oral argument, the parties agreed that most

discovery will take place in Washington. Due to the large volume of pelvic mesh litigation to date,

including many cases that have been tried to a verdict, there is little device-specific discovery to



                                                       4
be done. Given that, the Court is satisfied that the close proximity of Plaintiff and the likely third-

party fact witnesses to the Eastern District of Washington will make trial easier, more expeditious,

and cheaper than it would be here. This factor weighs in favor of transfer.

       Local interest in deciding local controversies: Washington has the greater local interest in

deciding this controversy. “[W]hen the plaintiff is not a resident of his chosen forum, the court

looks to ‘where a majority of events took place in determining which district has a greater local

interest.’” Lehr v. Stryker Corp., No. 09-2989, 2010 WL 3069633, at *6 (E.D. Pa. Aug. 4, 2010)

(Slomsky, J.) (quoting Hamilton v. Nochimson, No. 09–2196, 2009 WL 2195138, at *3 (E.D. Pa.

July 21, 2009) (O’Neill, J.)). A majority of the events of this case took place in Washington. This

factor weighs in favor of transfer.

       Other public interest factors: The remaining public-interest factors are neutral or de

minimis.

            iii.   Weighing the Factors

       Only Plaintiff’s preference for remaining in this forum weighs against transfer. On the

other side of the scales are Defendant’s preference; the particularly weighty fact that discovery

and trial in the Eastern District of Washington will be more convenient, easier, swifter, and less

expensive; and Washington’s interest in deciding what is largely a Washington controversy. Upon

weighing the factors, the Court concludes that Defendants have met their burden. Transfer to the

Eastern District of Washington is warranted. 3



3
   This outcome is consistent with the conclusions Judges DuBois, Kearney, and Quiñones-
Alejandro reached in related cases. See Quinn v. Ethicon, Inc., Civil Action No. 19-5462, 2020
WL 977326, at *5 (E.D. Pa. Feb. 27, 2020) (DuBois, J.); Monroe v. Ethicon, Inc., Civil Action
Nos. 19-5385, 19-5461, 2019 WL 7050130, at *16 (E.D. Pa. Dec. 23, 2019) (Kearney, J.); Order
at 2 n.2, Cavanaugh v. Ethicon, Inc. Civil Action No. 19-2014 (E.D. Pa. Dec. 16, 2019) (Quiñones-
Alejandro, J.); Order at 2 n.2, Wilson v. Ethicon, Inc. Civil Action No. 19-2014 (E.D. Pa. Dec.
16, 2019) (Quiñones-Alejandro, J.).
                                                      5
III.     Conclusion

         For the foregoing reasons, Defendants’ Motion will be GRANTED as to transfer, and

DENIED, without prejudice, as to dismissal. An appropriate order follows.

O:\CIVIL 19\19-5464 Markham v Ethicon\19cv5464 Memorandum re Motion to Dismiss or Transfer.docx




                                                                     6
